DETAILED ACTION
This office action is in response to communication filed on March 15, 2021.

Response to Amendment
Amendments filed on March 15, 2021 have been entered.
Claims 1, 3-6, 8 and 10-12 have been amended.
Claims 2 and 9 have been cancelled.
Claims 1, 3-8 and 10-12 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 9-10), filed on 03/15/2021, with respect to the objections to claims 1, 3, 5-6, 8 and 10-12 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 10-12), filed on 03/15/2021, with respect to the rejection of claims 1, 3-8 and 10-12 under 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Examiner’s Note
Claims 1, 3-8 and 10-12 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., determining whether the plant is in an abnormal state by comparing the collected plant data with the final prediction data), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 8 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., determining whether the plant is in an abnormal state by comparing the collected plant data with the final prediction data), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 3-7 and 10-12, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a communication with Daniel Chung (Reg. No. 57889), applicant’s representative, on 04/09/2021.
The application has been amended as follows: 

Regarding claim 1:
Claim language “a data collection unit for collecting plant data … and second plant data collected when the plant has been determined to be in the abnormal state” is replaced by “a data collection unit for collecting plant data … and second plant data collected when the plant has been determined to be in an abnormal state”.
Claim language “a modeling unit for optimizing a plurality of prediction models in order to generate an output similar to the plant by learning each of the plurality of prediction models using the learning data generated by the data learning unit …” is replaced by “a modeling unit for optimizing a plurality of prediction models in order to generate an output similar to the plant by using each of the plurality of prediction models with the learning data generated by the data learning unit …”
Claim language “a prediction algorithm unit for generating prediction data using a plurality of prediction algorithms …” is replaced by “a prediction algorithm unit for generating prediction data using [[a]] the plurality of prediction algorithms …”
Claim language “an alarm logic configured to determine whether the plant is in an abnormal state …” is replaced by “an alarm logic configured to determine whether the plant is in the 
Claim language “wherein the learning model selection unit is further configured to select and combine optimal prediction models of the least one optimal prediction model that are suitable for a current situation of the plant” is replaced by “wherein the learning model selection unit is further configured to select and combine optimal prediction models of the at least one optimal prediction model that are suitable for a current situation of the plant”.

Regarding claim 4:
Claim language “wherein the alarm logic is further configured to generate a residual value for each of the at least one MLRM and the at least one k-NN by calculating a difference between the final prediction data and the plant data and to determine that the plant is in the abnormal state when the residual value exceeds a predetermined allowance value” is replaced by “wherein the alarm logic is further configured to generate a residual value for each of the at least one MLRM and the at least one k-NN by calculating a difference between the final prediction data and the plant data, and to determine that the plant is in the abnormal state when the residual value exceeds a predetermined allowance value”.
Claim language “wherein the ensemble learning unit is further configured to select a specific prediction model of the plurality of prediction models that has a smallest residual value and to set a prediction value of the specific prediction model as the final prediction data” is replaced by “wherein the ensemble learning unit is further configured to select a specific prediction model of the plurality of prediction models that has a smallest residual , and to set a prediction value of the specific prediction model as the final prediction data”.

Regarding claim 6:
Claim language “a Regression method for predicting a correlation between parameters” is replaced by “a regression method for predicting a correlation between parameters”.

Regarding claim 8:
Claim language “(a) collecting plant data, the plant data including first plant data collected when the plant has been determined to be in a normal state and second plant data collected when the plant has been determined to be in the abnormal state” is replaced by “(a) collecting plant data, the plant data including first plant data collected when the plant has been determined to be in a normal state and second plant data collected when the plant has been determined to be in an abnormal state”.
Claim language “(c) optimizing a plurality of prediction models in order to generate an output similar to the plant by learning each of the plurality of prediction models using the learning data generated in the step (b) …” is replaced by “(c) optimizing a plurality of prediction models in order to generate an output similar to the plant by using each of the plurality of prediction models with the learning data generated in the step (b) …”
Claim language “(g) determining whether the plant is in an abnormal state by comparing the plant data collected in the step (a) with the final prediction data outputted in the step the abnormal state by comparing the plant data collected in the step (a) with the final prediction data outputted in the step (f)”.
Claim language “wherein the plurality of prediction models selected in the step (d) include a selection and combination of optimal prediction models of the least one optimal prediction model that are suitable for a current situation of the plant” is replaced by “wherein the plurality of prediction models selected in the step (d) include a selection and combination of optimal prediction models of the at least one optimal prediction model that are suitable for a current situation of the plant”.

Regarding claim 12:
Claim language “a Regression method for predicting a correlation between parameters” is replaced by “a regression method for predicting a correlation between parameters”.

Allowable Subject Matter
Claims 1, 3-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1.
Tamura (JP 2006135412 A, IDS record, see translation) discloses:
A system (Fig. 1 – “remote monitoring system”) for detecting abnormality of a plant (p. 2, par. 5, 14 and 16: a remote monitoring system is used to detect a failure in a power facility), the system comprising: 
a sensor information acquisition unit receives values from sensors, including sensor data when the equipment is operating normally (see p. 2, par. 6), which implies that the sensors also acquire data when the equipment is not operating normally); 
a plurality of prediction models including a plurality of non-parametric models (Fig. 1, item 14 – “failure detection unit”, p. 3, par. 9: a failure detection unit uses (selects) a basic prediction model and all the prediction models for specific failures in order to predict sensors values, with these models performing principal component analysis (non-parametric models, see p. 3, par. 4 and 6));
a learning model selection unit configured to select the plurality of prediction models in order to predict a value of the plant data collected by the data collection unit (Fig. 1, item 14 – “failure detection unit”, p. 3, par. 9: a failure detection unit uses (selects) a basic prediction model and all the prediction models for specific failures in order to predict sensors values, with these models performing principal component analysis (non-parametric models, see p. 3, par. 4 and 6)); and 
an abnormality alarm unit (Fig. 1, item 14 – “failure detection unit”) comprising: 
a prediction algorithm unit for generating prediction data using a plurality of prediction algorithms (p. 3, par. 9: the failure detection unit uses predicted sensor values based on the basic prediction model and all the failure prediction models to determine abnormal state of equipment by comparing the models; examiner interprets the predicted sensor values to be generated by the failure detection unit), 
an ensemble learning unit configured to output final prediction data (p. 3, par. 9: the failure detection unit uses the predicted sensor values based on one of the prediction models to determine abnormal state of equipment), and 
an alarm logic configured to determine whether the plant is in an abnormal state by comparing the plant data collected by the data collection unit with the final prediction data outputted by the ensemble learning unit (p. 3, par. 9: the failure detection unit compares the predicted sensor values based on one of the prediction models with actual sensors values to determine abnormal state of equipment). 

Veillette (US 20070265713 A1, IDS record) teaches:
a data learning unit for generating learning data by extracting only the first plant data and deleting the second plant data ([0028]: data corresponding to normal operation of a system is used for generating a model for calculating residuals between the predicted data and reference data for detecting any deviation from a normal behavior (see [0022])).

Ramsoy (US 20170308802 A1) teaches:
a modeling unit for optimizing a plurality of prediction models in order to generate an output similar to the plant by learning each of the plurality of prediction models using the learning data generated by the data learning unit ([0030]-[0031]: models are generated from datasets based on learning techniques and employing different optimization algorithms (e.g., training additional models on remaining features, ensemble learning) for producing better predictions); and
an ensemble learning unit configured to output final prediction data by performing ensemble learning based on the prediction data generated by the prediction algorithm unit  ([0031]: an ensemble model uses multiple trained models to obtain better predictions to identify failures in a variety of industries (see [0022])).

Drees (US 20140142904 A1) teaches:
	the plurality of prediction models including a plurality of parametric models ([0051]: a builder models employs parametric models, non-parametric models or some combination of both in order to model energy use of a building for detecting abnormalities (see [0027]-[0030], [0067])).
a prediction algorithm unit for generating prediction data using a plurality of prediction algorithms that apply an optimization algorithm to each prediction model of the plurality of prediction models selected by the learning model selection unit ([0052]: estimation techniques (optimization algorithms) are used to determine parameters of the models).

The closest prior art of record, taken individually or in combination, fail to teach or suggest: 
“wherein the learning data generated by the data learning unit is applied to each of the plurality of parametric models and the plurality of non-parametric models of the plurality of prediction models optimized by the modeling unit, to generate a plurality of optimal 
wherein the learning model selection unit is further configured to select and combine optimal prediction models of the least one optimal prediction model that are suitable for a current situation of the plant,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 8. 
Tamura (JP 2006135412 A, IDS record, see translation) discloses:
A method for detecting abnormality of a plant (p. 2, par. 5, 10, 14 and 16: a remote monitoring program running on a remote monitoring system (Fig. 1) is used to detect a failure in a power facility), the method comprising steps of:
(a) collecting plant data, the plant data including first plant data collected when the plant has been determined to be in a normal state and second plant data collected when the plant has been determined to be in the abnormal state (p. 3, par. 1-3: a sensor information acquisition unit receives values from sensors, including sensor data when the equipment is operating normally (see p. 2, par. 6), which implies that the sensors also acquire data when the equipment is not operating normally);
(c) a plurality of prediction models including a plurality of non-parametric models (Fig. 1, item 14 – “failure detection unit”, p. 3, par. 9: a failure detection unit uses (selects) a basic prediction model and all the prediction models for specific failures in order to predict sensors values, with these models performing principal component analysis (non-parametric models, see p. 3, par. 4 and 6));
(d) selecting the plurality of prediction models in order to predict a value of the plant data collected in the step (a) (Fig. 1, item 14 – “failure detection unit”, p. 3, par. 9: a failure detection unit uses (selects) a basic prediction model and all the prediction models for specific failures in order to predict sensors values, with these models performing principal component analysis (non-parametric models, see p. 3, par. 4 and 6)); and 
(e) generating prediction data using a plurality of prediction algorithms (p. 3, par. 9: the failure detection unit uses predicted sensor values based on the basic prediction model and all the failure prediction models to determine abnormal state of equipment by comparing the models; examiner interprets the predicted sensor values to be generated by the failure detection unit);
(f) outputting final prediction data based on the prediction data generated in the step (e) (p. 3, par. 9: the failure detection unit uses the predicted sensor values based on one of the prediction models to determine abnormal state of equipment); and 
(g) determining whether the plant is in an abnormal state by comparing the plant data collected in the step (a) with the final prediction data outputted in the step (f) (p. 3, par. 9: the failure detection unit compares the predicted sensor values based on one of the prediction models with actual sensors values to determine abnormal state of equipment). 

Veillette (US 20070265713 A1, IDS record) teaches:
data corresponding to normal operation of a system is used for generating a model for calculating residuals between the predicted data and reference data for detecting any deviation from a normal behavior (see [0022])).
 
Ramsoy (US 20170308802 A1) teaches:
(c) optimizing a plurality of prediction models in order to generate an output similar to the plant by learning each of the plurality of prediction models using the learning data generated in the step (b) ([0030]-[0031]: models are generated from datasets based on learning techniques and employing different optimization algorithms (e.g., training additional models on remaining features, ensemble learning) for producing better predictions); and
(f) outputting final prediction data by performing ensemble learning based on the prediction data generated in the step (e) ([0031]: an ensemble model uses multiple trained models to obtain better predictions to identify failures in a variety of industries (see [0022])).

Drees (US 20140142904 A1) teaches:
	the plurality of prediction models including a plurality of parametric models ([0051]: a builder models employs parametric models, non-parametric models or some combination of both in order to model energy use of a building for detecting abnormalities (see [0027]-[0030], [0067])).
estimation techniques (optimization algorithms) are used to determine parameters of the models).

The closest prior art of record, taken individually or in combination, fail to teach or suggest: 
“wherein the learning data generated in the step (b) is applied to each of the plurality of parametric models and the plurality of non-parametric models of the plurality of prediction models optimized in the step (c), to generate a plurality of optimal prediction models including at least one optimal prediction model for each of the plurality of prediction models, and 
wherein the plurality of prediction models selected in the step (d) include a selection and combination of optimal prediction models of the least one optimal prediction model that are suitable for a current situation of the plant,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 3-7 and 10-12. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alagappan; Perry et al., US 20070250292 A1, Application of abnormal event detection technology to delayed coking unit
Reference discloses detection of abnormal event using models that are trained using data during normal operation of equipment.
GREEN; Donna Louise et al., US 20170161963 A1, METHOD OF IDENTIFYING ANOMALIES
Reference discloses identification of anomalies using Gaussian mixture models trained using data during normal operation.
Tamaki; Kenji et al., US 8515719 B2, Apparatus anomaly monitoring method and system
Reference discloses monitoring of anomalies using ensemble errors compared to thresholds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857